Citation Nr: 0311929	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for a bilateral hip 
disorder, including as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An August 2001 rating 
decision denied service connection for a low back disorder or 
a bilateral hip disorder, claimed as secondary to service-
connected right knee disability.  The veteran timely 
disagreed, the RO issued a statement of the case (SOC) 
addressing those issues in March 2002, and the veteran 
submitted a timely substantive appeal in May 2002.  


REMAND

The veteran contends that he has a back disorder and a 
bilateral hip disorder which are secondary to his service-
connected knee disability.  It is the Board's opinion that, 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA should afford the 
veteran medical examination for the purposes of providing 
medical opinion as to the likelihood that the veteran has a 
back disorder or a bilateral hip disorder as the result of 
his service-connected right knee disability.  

Additionally, the Board notes that, in April 2003, the Board 
notified the veteran that the Board would be conducting 
development of the claim, and asked the veteran to identify 
relevant evidence within 30 days.  The Board also obtained 
the veteran's current VA clinical records.  Subsequently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Under the Federal Circuit's decision, remand is required to 
provide the veteran with due process as interpreted by the 
Court.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should afford the veteran the 
opportunity to identify any VA or private 
clinical records which are not currently 
associated with the claims file which 
might assist him to establish his claim, 
and should obtain any VA treatment 
records or private treatment records not 
yet associated with the claims files 
which the veteran believes may be 
relevant.  

3.  The RO should afford the veteran 
another opportunity to submit alternative 
evidence regarding the disabilities at 
issue, including written opinions from 
physicians or other health care providers 
supporting his claim that a back disorder 
and hip disorder are secondary to or 
etiologically related to a service-
connected right knee disability.  

4.  The veteran should be afforded VA 
examination as necessary to determine 
whether the veteran has: (a) a back 
disorder; and/or, (b) a right hip, a 
left hip, or a bilateral hip disorder; 
and, if the veteran has such 
disorder(s), to obtain medical opinion 
as to whether it is at least as likely 
as not that the veteran has a current 
back disorder or a current hip disorder 
(bilateral, or left or right hip) which 
is of service onset or secondary to or 
aggravated by service-connected right 
knee disability.  
The examiner should be advised that the 
veteran had active military service from 
December 1950 to September 1954 and that 
he was awarded service connection for 
internal derangement of the right knee 
in 1962.  The service-connected 
disability is now characterized as 
instability under Diagnostic Code 5257 
and degenerative joint disease under 
Diagnostic Code 5003.  The examiner 
should be advised that "aggravation," 
for purposes of veterans' benefits 
determinations, is described at 
38 C.F.R. § 3.306.  The United States 
Court of Appeals for Veterans Claims has 
stated that intermittent or temporary 
flare-ups during service of a 
preexisting injury or disease do not 
constitute aggravation; rather, the 
underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  
Send the claims folder to the examiner 
for review of pertinent documents.  The 
examiner should state in the examination 
report that pertinent documents were 
reviewed.  The examiner should conduct 
any diagnostic testing necessary.  
If the veteran has a back and/or hip 
disorder, the examiner should assign a 
diagnosis for each medical disorder 
found.  After review of relevant service 
and/or post-service clinical records and 
conducting examination as necessary to 
determine the likelihood that there is 
an etiologic relationship between the 
veteran's service-connected right knee 
disabilities and a current back or hip 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran has a 
current back disorder, or a right, left, 
or bilateral hip disorder which is of 
service onset or otherwise related 
thereto or secondary to or aggravated by 
the veteran's service-connected right 
knee disability.  

5.  After completing the actions 
discussed above, the RO should determine 
whether any additional development or 
other action is required under the VCAA.  
The RO should undertake any further 
development deemed appropriate.  After 
completing all appropriate development, 
the RO should readjudicate the claims for 
service connection for a back disorder 
and for a hip disorder, to include as 
secondary to or aggravated by service-
connected right knee disability.  

If any decision remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
SSOC.  In that SSOC, the RO should review 
the actions taken by VA to assist him in 
developing the claim and advise the 
veteran of the time period available for 
response.

The case should be returned to the Board for further 
appellate consideration in accordance with the normal 
procedures.  The purpose of this REMAND is to ensure that the 
veteran has been accorded due process of law.  No inference 
should be drawn regarding the final disposition of the claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


